DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
Applicant’s amendment filed on 10/06/2021, responding to the Office action mailed on 06/21/2021, has been entered. The present Office Action is made with all the suggested amendment being fully considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. US 2014/0177066 (Example 1 i.e., Embodiment 1).
Regarding claim 1, Ikeda teaches a zoom lens (at least in Fig. 1: variable magnification optical system is shown) comprising in order from an object side to an image side: 

a second lens unit (Fig. 1: G2) having a negative refractive power (para [0044]: teaches that G1 has a negative refractive power) and configured to be moved for zooming (Fig. 1: depicts with an arrow that G2 is a moving lens group, similarly para [0044 and [0050]: teaches that G2, G3 and G4 are moving during magnification of the optical system);
 one or two zooming lens units (Fig. 1: G3 and G4) configured to be moved for zooming (para [0044 and [0050]: teaches that G3 and G4 are moving during magnification of the optical system); and
 a rear lens unit (Fig. 1: G5) having a positive refractive power (para [0044]: teaches that G5 has positive refractive power) and configured not to be moved for zooming (para [0044]: further teaches that G5 is fixed during magnification change), 
wherein an interval between each pair of adjacent lens units is changed for zooming (para [0044]: teaches that the distance between all groups G1 to G5 changes when groups G2, G3 and G4 are moving during magnification change),
 the rear lens unit (G5) consists of in order from the object side to the image side 
a front sub lens unit (See annotated figure below or L16 to L18 of G5) consisting of all lenses of which distances on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces thereof are less than 0.3 times a thickness of the rear lens unit on the optical axis, and
 a rear sub lens unit other than the front sub lens unit, and conditional expressions
30 < vpa < 55,

-3.6 (vpa – vna) < 5, and
0.550 < θpa < 0.620,
[AltContent: textbox (Rear sub lens unit)][AltContent: textbox (Front sub lens unit)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    497
    691
    media_image1.png
    Greyscale

From Table Blow:
vpa = (40.76 + 59.38)/2 = 50.07,
vna = 46.58,
vpa – vna = 50.07 – 46.58 = 3.49,
θpa = (0.56679 + 0.54345) = 0.55512,
Distances on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces: (3.8 + 0.13 + 7.14 + 1.50) = 12.57.

Thickness of the rear lens unit on the optical axis: (3.8 + 0.13 + 7.14 + 1.5 + 31.47 + 4.82 + 0.3 + 6.32 + 1.6 + 2.4 + 8.35 + 1.5 + 0.12 + 5.36 + 0.2) = 75.01.

                        
                            
                                
                                    12.57
                                
                                
                                    75.01
                                
                            
                            =
                            0.167
                        
                     which the thickness of the first sub lens unit is less than 0.3 times thickness of the rear lens unit on the optical axis.
i.e., 0.167 is less than 0.3

[AltContent: textbox (θpa)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (vna)][AltContent: oval][AltContent: textbox (vpa)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: oval][AltContent: oval][AltContent: textbox (Rear sub lens unit)][AltContent: arrow][AltContent: textbox (Front sub lens unit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Convex lens)][AltContent: textbox (Concave lens)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image2.png
    687
    548
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Thickness of the rear lens unit on the optical axis)][AltContent: textbox (Distances on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    353
    474
    media_image3.png
    Greyscale


v=(Nd-1)/(NF-NC), and 
θ=(Ng-NF)/(NF-NC), 
where Ng, NF, Nd, and NC are refractive indexes with Fraunhofer g-line, F-line, d-line, and C-line, respectively (Examiner notes: the expression shown above for v and θ are known formula for finding Abbe number and partial dispersion ratio).
Regarding claim 6, Ikeda teaches an image pickup apparatus (Fig. 13: is imaging apparatus) comprising: 
a zoom lens (at least in Fig. 1: variable magnification optical system is shown or in Fig. 13: zoom lens 1 is part of the imaging apparatus 10) comprising in order from an object side to an image side: 
a first lens unit (Fig. 1 G1) having a positive refractive power (para [0044]: teaches G1 having positive refractive power) and configured not to be moved for zooming (para [0044]: further teaches that G1 is fixed during magnification change); 
a second lens unit (Fig. 1: G2) having a negative refractive power (para [0044]: teaches that G1 has a negative refractive power) and configured to be moved for zooming (Fig. 1: depicts with an arrow that G2 is a moving lens group, similarly para [0044 and [0050]: teaches that G2, G3 and G4 are moving during magnification of the optical system);

 a rear lens unit (Fig. 1: G5) having a positive refractive power (para [0044]: teaches that G5 has positive refractive power) and configured not to be moved for zooming (para [0044]: further teaches that G5 is fixed during magnification change), 
wherein an interval between each pair of adjacent lens units is changed for zooming (para [0044]: teaches that the distance between all groups G1 to G5 changes when groups G2, G3 and G4 are moving during magnification change),
 the rear lens unit (G5) consists of in order from the object side to the image side 
a front sub lens unit (See annotated figure below or L16 to L18 of G5) consisting of all lenses of which distances on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces thereof are less than 0.3 times a thickness of the rear lens unit on the optical axis, and
 a rear sub lens unit other than the front sub lens unit, and conditional expressions
30 < vpa < 55,
37 < vna < 60,
-3.6 (vpa – vna) < 5, and
0.550 < θpa < 0.620,
[AltContent: textbox (Rear sub lens unit)][AltContent: textbox (Front sub lens unit)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    497
    691
    media_image1.png
    Greyscale

From Table Blow:
vpa = (40.76 + 59.38)/2 = 50.07,
vna = 46.58,
vpa – vna = 50.07 – 46.58 = 3.49,
θpa = (0.56679 + 0.54345) = 0.55512,
Distances on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces: (3.8 + 0.13 + 7.14 + 1.50) = 12.57.

Thickness of the rear lens unit on the optical axis: (3.8 + 0.13 + 7.14 + 1.5 + 31.47 + 4.82 + 0.3 + 6.32 + 1.6 + 2.4 + 8.35 + 1.5 + 0.12 + 5.36 + 0.2) = 75.01.

                        
                            
                                
                                    12.57
                                
                                
                                    75.01
                                
                            
                            =
                            0.167
                        
                     which the thickness of the first sub lens unit is less than 0.3 times thickness of the rear lens unit on the optical axis.
i.e., 0.167 is less than 0.3

[AltContent: oval][AltContent: textbox (vna)][AltContent: arrow][AltContent: textbox (vpa)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: oval][AltContent: oval][AltContent: textbox (Rear sub lens unit)][AltContent: arrow][AltContent: textbox (Front sub lens unit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Convex lens)][AltContent: textbox (Concave lens)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image2.png
    687
    548
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Thickness of the rear lens unit on the optical axis)][AltContent: textbox (Distances on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    353
    474
    media_image3.png
    Greyscale


v=(Nd-1)/(NF-NC), and 
θ=(Ng-NF)/(NF-NC), 
where Ng, NF, Nd, and NC are refractive indexes with Fraunhofer g-line, F-line, d-line, and C-line, respectively (Examiner notes: the expression shown above for v and θ are known formula for finding Abbe number and partial dispersion ratio).
Allowable Subject Matter
Claims 4, 5 and 7 are allowed.
Regarding claim 4, the closest prior art Sanjo (US 2014/0029112, Embodiment 5) teaches a zoom lens (para [0002]) comprising in order from an object side to an image side: 
a first lens unit (U1) having a positive refractive power and configured not to be moved for zooming (para [0049]: “a first lens unit U1 having positive refractive power which does not move for varying magnification”); 
a second lens unit (U2) having a negative refractive power and configured to be moved for zooming (para [0049]: “a second lens unit U2 having negative refractive power which moves in an optical axis direction during magnification-varying”); 
one or two zooming lens units (U3) configured to be moved for zooming (para [0049]: “a third lens unit U3 which moves in the optical axis direction during magnification-varying so”); and 

wherein an interval between each pair of adjacent lens units is changed for zooming (since the second lens unit and the third lens units are moving the intervals between the pair of adjacent fixed lens units i.e., first lens and fourth lens also apparently changes), 
the rear lens unit (U4) consists of in order from the object side to image side
a front sub lens unit (Fig. 9: U41 and U42 i.e., the first four lenses of U4) consisting of all lenses of which distance on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces thereof are less than 0.25 times a thickness of the rear lens unit on the optical axis (dfsl / drl = 27.73/91.44 = 0.3, thus Sanjo teaches a front sub lens unit consisting of all lenses of which distance on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces thereof are is 0.3 times a thickness of the rear lens unit (drlu) on the optical, and a rear sub lens unit (Fig. 9: U43, the last 7 lenses of U4) other than the front sub lens unit (U41 and U42), and 
conditional expressions 
70<vpb<90, 
25<vnb<43, 
35<(vpb-vnb)<55, and 
0.550<θpb<0.620 
From Table shown in para [0217]: Numerical Embodiment 5 data (shown below):
vpb = (56.4+81.5+81.5+81.5)/4 = 75.23
vnb = (55.5+37.2+37.2)/3 = 43.3
θpb = (0.5533+0.5374+0.5374+0.5374)/4 = 0.5414
vpb-vnb = (75.23-43.3) = 32 
are satisfied where vpb is an average Abbe number of convex lenses included in the rear sub lens unit, θpb is an average partial dispersion ratio of the convex lenses included in the rear sub lens unit, and vnb is an average Abbe number of concave lenses included in the rear sub lens unit, and an Abbe number v and a partial dispersion ratio θ are respectively represented by expressions 
v=(Nd-1)/(NF-NC), and 
θ=(Ng-NF)/(NF-NC), 
where Ng, NF, Nd, and NC are refractive indexes with Fraunhofer g-line, F-line, d-line, and C-line, respectively (see para [0051])
From Table shown in para [0217]: Numerical Embodiment 5 data:
[AltContent: roundedrect][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (dfsl: )][AltContent: arrow][AltContent: textbox (drlu which designates the total thickness of the rear lens unit )][AltContent: roundedrect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image4.png
    405
    648
    media_image4.png
    Greyscale

however, Sanjo fails to explicitly teach a front sub lens unit consisting of all lenses of which distance on an optical axis from a surface closest to the object side of the rear lens unit to image-side surfaces thereof are less than 0.25 times a thickness of the rear lens unit on the optical axis, 25<vnb<43, 35< (vpb-vnb) <55 and θpb = 0.550<θpb<0.620. Claims 5 and 7 are dependent on claim 4, and are therefore allowable. 
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Ikeda teaches the zoom lens according to claim 1, wherein conditional expressions 
25<vnb<43 = From Table 1 = (40.76 + 33.27)/2 = 37.015, 
is satisfied where vnb is an average Abbe number of concave lenses included in the rear sub lens unit. However, Ikeda fails to explicitly teach the following conditional expressions:
70<vpb<90,
35<(vpb-vnb)<55
0.550<θpb<0.620, 
where vpb is an average Abbe number of convex lenses included in the rear sub lens unit, θpb is an average partial dispersion ratio of the convex lenses.
Regarding claim 3, Ikeda fails to teach the zoom lens according to claim 1, wherein conditional expressions 
0.7<f4a/f4<1.2,
 0.7<f4b/f4<1.4, and

are satisfied where fw is a focal length of the zoom lens at a wide angle end, f4 is a focal length of the rear lens unit, h is a rear principal point position of the rear lens unit, f4a is a focal length of the front sub lens unit, and f4b is a focal length of the rear sub lens unit. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872